





Exhibit 10(g)


PERFORMANCE BASED PHANTOM UNIT AGREEMENT


THIS PERFORMANCE BASED PHANTOM UNIT AGREEMENT (this “Agreement”) is by and
between Magellan GP, LLC (the “Company”) and [Employee Name] (the
“Participant”).
1.
Grant of Phantom Units. The Company hereby grants to the Participant effective
February 1, 2019 (the “Effective Date”), subject to the terms and conditions of
the Magellan Midstream Partners Long-Term Incentive Plan, as amended and
restated (the “Plan”), and this Agreement, the right to be eligible to receive a
grant of [number of units] phantom units, with tandem distribution equivalent
rights (“DERs”), of Magellan Midstream Partners, L.P. (the “Partnership”). These
Units, including the tandem DERs, are referred to in this Agreement as “Phantom
Units” during the Restricted Period (as defined in Section 4) and “Units” after
the Restricted Period. The number of Units received at the end of the Restricted
Period will be determined based on performance criteria, employment status at
that time and any other relevant provisions of the Plan and this Agreement.
Until the Phantom Units vest and are paid, the Participant shall have no rights
as a unitholder of the Partnership with respect to the Phantom Units.



2.
Incorporation of Plan. The Plan is incorporated herein by reference, and all
capitalized terms used herein, but not defined herein, shall have the meanings
set forth in the Plan. The Participant acknowledges receipt of a copy of the
Plan and hereby accepts the Phantom Units subject to all the terms and
provisions of the Plan and this Agreement.



3.
Compensation Committee of the Board - Decisions and Interpretations. The
Participant agrees to accept as binding, conclusive and final all decisions and
interpretations of the Compensation Committee of the Board (the “Committee”) of
the Company with respect to any questions arising under the Plan and this
Agreement.



4.
Restricted Period of Phantom Units. The Restricted Period begins on the
Effective Date and ends on the first of the following events to occur:



a.
December 31, 2021; or



b.
Your Termination of Affiliation (excluding any transfer to an Affiliate of the
Company) with the Company, voluntarily for Good Reason, or involuntarily (other
than due to Cause) within two years following a Change of Control as set forth
in the Plan.








--------------------------------------------------------------------------------





5.
Payment of Phantom Units and DERs.



a.
Eligibility. To be eligible to receive a payout of the Phantom Units at the end
of the Restricted Period, the Participant must be employed by the Company or its
Affiliates at the end of the Restricted Period, or must have terminated
employment during the Restricted Period due to Retirement, death or Disability.

b.
Determination of Payout Amount. The final determination of the payout level of
the Phantom Units will be based upon the performance metric outlined in
Paragraph 7 and additional conditions outlined in Paragraph 8.

c.
DERs. At the end of the Restricted Period, the Company will pay to the
Participant, or the Participant’s legal representative, the value of the DERs on
the gross number of Units awarded to the Participant pursuant to the terms of
this Agreement. The value of the DERs shall be the amount of all distributions
per Unit that would have been earned and paid during the Restricted Period on
the gross number of Units awarded, and no interest shall be paid on such amount.
Such payment of the DERs shall be in cash and subject to tax withholding
requirements.

d.
Timing of Payout. Subject to legal or contractual obligations, the Company will
deliver to the Participant, or the Participant’s legal representative, as soon
as practicable after the final determination of payout levels by the Committee,
a number of Units equal in value to the number of Phantom Units calculated
pursuant to Paragraphs 7 and 8, less the number of Units required to cover tax
withholding requirements.

6.
Termination of Employment Due to Retirement, Death or Disability. In the event a
Participant’s employment with the Company or its Affiliates terminates prior to
the end of the Restricted Period due to Retirement, death or Disability, the
initial target grant of Phantom Units will be prorated based upon the
Participant’s months of employment between January 1, 2019 and December 31,
2021. Such prorated amount will continue to be restricted and subject to the
terms of this Agreement until the Restricted Period ends as provided in Section
4.a above. All Phantom Units in excess of the prorated amount shall be
forfeited.



7.
Performance Metric.

 
Payout Schedule
 
Threshold
50%
Payout Level
Target
100%
Payout Level
Stretch
200%
 Payout Level
2021 Distributable Cash Flow (“DCF”) per Unit
$X.XX
$X.XX
$X.XX
(including any margin earned from buy/sell transactions completed on the
Longhorn or BridgeTex pipelines, but excluding all other commodity-related
activity)
 
 
 






--------------------------------------------------------------------------------





8.
Determination of Payout Level.



(i)
The number of Units to be paid to the Participant will be determined based on
performance relative to the performance metric payout schedule in Paragraph 7.
No payout will occur for results below the 50% payout level. The payout for
results achieved between each payout level will be interpolated.



(ii)
The number of Units to be paid to the Participant will be subject to an increase
or reduction of up to 50% based upon Total Unitholder Return (“TUR”) relative to
a group of large-cap master limited partnerships deemed by the Board as the
Performance Peer Group.

DCF Metric Performance
TUR Adjustment
Final Metric Payout Range
Above Threshold but Below Target Results
 
+/- 20%*
 
50% - 120% Payout
At or Above Target but Below Stretch Results
 
+/- 30%
 
70% - 230% Payout
Stretch Results
 
+/- 50%
 
150% - 250% Payout

*To the extent awards reach the threshold payout level, the TUR adjustment will
not take the final payout below the Threshold payout level of 50%.
The Performance Peer Group consists of companies in the Alerian MLP
Infrastructure Index as of January 1, 2019.


9.
Other Provisions.



a.
The Participant understands and agrees that payments under this Agreement shall
not be used for, or in the determination of, any other payment or benefit under
any continuing agreement, plan, policy, practice or arrangement providing for
the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.



b.
Except as otherwise provided herein and in the Plan, in the event that the
Participant’s employment with the Company or its Affiliates, or its or their
successors, terminates prior to the vesting of the Phantom Units granted under
this Agreement, such Phantom Units shall be forfeited.



c.
By signing this Agreement, the Participant represents and agrees that he or she
will keep the terms, amount and fact of this Agreement completely confidential,
and that, unless required to do so by law, he or she will not hereafter disclose
any information concerning this Agreement to anyone including, but not limited
to, any past, present or prospective employee or applicant for employment of the
Company or its Affiliates






--------------------------------------------------------------------------------





and any past, present or prospective customer of the Company, the Partnership or
their Affiliates.


d.
Neither the Phantom Units, nor the Participant’s interest in the Phantom Units,
may be sold, assigned, transferred, pledged, hedged or otherwise disposed of or
encumbered at any time prior to the vesting and payment of such Phantom Units
under this Agreement.



e.
If the Participant at any time forfeits any or all of the Phantom Units pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in the Phantom Units shall terminate upon forfeiture without
payment of consideration.



f.
The Committee shall make the determination as to whether an event has occurred
resulting in the forfeiture of the Phantom Units, in accordance with this
Agreement and the Plan, and all determinations of the Committee shall be final
and conclusive.



g.
With respect to the right to receive payment of the Phantom Units under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.



10.
Notices. All notices to the Company required hereunder shall be in writing and
delivered by hand or by mail, addressed to Magellan GP, LLC, One Williams
Center, Mail Drop 32, Tulsa, Oklahoma 74172, Attention: Compensation Department.
Notices shall become effective upon their receipt by the Company if delivered in
the forgoing manner.





Magellan GP, LLC






By:
/s/ Michael N. Mears
President and Chief Executive Officer
Magellan GP, LLC


Dated: February 1, 2019







